


--------------------------------------------------------------------------------

Exhibit 10.11


NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.


September 27, 2017
                                                                    $15,000





QRONS INC.


8% Convertible Debenture


Due September 27, 2018
 
FOR VALUE RECEIVED, QRONS INC., a Wyoming corporation (hereinafter called the
"Borrower" or the "Company"), hereby promises to pay to CubeSquare LLC, a
Florida limited liability company   (the "Holder") the sum of FIFTEEN THOUSAND
Dollars ($15,000), with simple interest accruing at the rate described below, on
September 1, 2018 (the "Maturity Date").

 
 NOW THEREFORE, the following terms shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS


1.1 Payments. The entire unpaid principal amount due under this Note (the
"Principal") shall be due and payable on the Maturity Date. Interest on this
Note (the "Interest") will be payable on the Maturity Date. Interest shall be
payable in cash or, at the Holder's option, in shares of the Company's common
stock, par value $0.0001 per share (the "Common Stock").


 Upon any full conversion by the Holder in accordance with Article II of all of
the Interest and the Principal due hereunder, all of the Borrower's payment
obligations shall terminate. All payments in respect of the indebtedness
evidenced hereby shall be applied in the following order: to accrued Interest,
Principal, and charges and expenses owing under or in connection with this Note.


 If any payment of interest is paid in Common Stock, the number of shares
issuable will be determined utilizing the conversion ratio as set forth in
Article II.


1.2 Interest.  Interest shall accrue on the outstanding principal balance hereof
at an annual rate equal to eight percent (8%) from the date Principal was
advanced in connection with this Note and shall be payable on the Maturity Date
unless otherwise converted earlier at the election of the Holder as further
described below.  Interest shall be calculated on the basis of a 360-day year
and the actual number of days elapsed, to the extent permitted by applicable
law.  Interest hereunder will be paid to the Holder or its assignee in whose
name this Note is registered on the records of the Borrower regarding
registration and transfers of Notes (the "Note Register").


1.3 Payment Grace Period. From and after the 10th day after an Event of Default
under Article III, the interest rate applicable to any unpaid amounts owed
hereunder shall be increased to 12 percent (12%) per annum.
1

--------------------------------------------------------------------------------



1.4 Conversion Privileges. The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
This Note shall be payable in full on the Maturity Date, unless previously
converted into Common Stock in accordance with Article II hereof; provided, that
if an Event of Default has occurred, the Holder may elect to extend the Maturity
Date by the amount of days of the pendency of the Event of Default.


1.5 Corporate Existence.  So long as this Note remains outstanding, the Company
shall not directly or indirectly consummate any merger, reorganization,
restructuring, reverse stock split, consolidation, sale of all or substantially
all of the Company's assets or any similar transaction or related transactions
(each such transaction, a "Fundamental Change") unless, prior to the
consummation a Fundamental Change, the Company shall have given the Holder not
less than seven (7) days prior written notice to the Holder.  In any such case,
the Company grants the Holder the right to put this Note to the Company up to
the time of the effectiveness of the Fundamental Change at 125% of the then
outstanding Principal plus any unpaid and accrued Interest.




ARTICLE II
CONVERSION RIGHTS AND REDEMPTION RIGHTS


The Holder shall have the right to convert the Principal and accrued and unpaid
Interest due under this Note into Shares of the Borrower's Common Stock as set
forth below.


2.1 Conversion into the Borrower's Common Stock.


(a) The Holder shall have the right from and after the date of the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, and accrued Interest, at
the election of the Holder (the date of giving of such notice of conversion
being a "Conversion Date") into fully paid and non-assessable shares of Common
Stock as such stock exists on the date of issuance of this Note (such shares,
the "Conversion Shares"), or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified (the "Other
Securities"), at the conversion price as defined in Section 2.1(b) hereof (the
"Conversion Price"), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is attached hereto
as Exhibit A, Borrower shall issue and deliver to the Holder within three (3)
business days from the Conversion Date (such third day being the "Delivery
Date") that number of Conversion Shares for the portion of the Note converted in
accordance with the foregoing. At the election of the Holder, the Borrower will
deliver in cash accrued but unpaid interest on the principal amount of the Note
being converted in the manner provided in Section 1.1 through the Conversion
Date directly to the Holder on or before the Delivery Date. The number of
Conversion Shares to be issued upon each conversion of this Note shall be
determined by dividing that portion of the Principal of this Note and accrued
Interest to be converted, by the Conversion Price.


(b) Subject to adjustment as provided hereof, the Conversion Price per share
shall be determined between the Holder and the Company at such time that Holder
desires to convert any portion of the note within two (2) business days from the
Conversion Date.
 
(c) The Conversion Price shall be equal to 50% of the average of the five (5)
lowest trading prices during the previous twenty (20) trading days prior to the
date of the Conversion Date.
 
 Notwishstanding the provisions of Section 2.1 (b) above,  the number and kind
of shares or other securities to be issued upon conversion determined pursuant
to Section 2.1(a), shall also be subject to adjustment from time to time upon
the happening of the following certain events while this conversion right
remains outstanding:




2

--------------------------------------------------------------------------------



 A. Reorganization, Consolidation, Merger, etc.; Reclassification.  In case at
any time or from time to time, the Company shall, subject to Section 1.5 hereof,
effect a Fundamental Change, then, in each such case, as a condition to the
consummation of such a transaction, proper and adequate provision shall be made
by the Company whereby the Holder of this Note, on the conversion hereof as
provided in Article II, at any time after the consummation of such Fundamental
Change, shall receive, in lieu of the Conversion Shares (or Other Securities)
issuable on such conversion prior to such consummation or such effective date,
the stock and other securities and property (including cash) to which such
Holder would have been entitled upon such consummation of a Fundamental Change
if such Holder had so converted this Note, immediately prior thereto, all
subject to further adjustment thereafter as provided in Section 2.1(d)(E).


 If the Borrower at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes that may be issued or outstanding, this Note, as to the unpaid principal
portion thereof and accrued interest thereon, shall thereafter be deemed to
evidence the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.


 B. Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense deliver or cause to be delivered
the stock and other securities and property (including cash, where applicable)
receivable by the Holder of this Note after the effective date of such
dissolution pursuant to this Article II to a bank or trust company (a
"Trustee"), as trustee for the Holder of the Notes if the Holder did not elect
the put right granted pursuant to Section 1.5 above.


 C. Continuation of Terms. Upon any Fundamental Change or transfer (and any
dissolution following any transfer) referred to in this Article II, this Note
shall continue in full force and effect and the terms hereof shall be applicable
to the Other Securities and property receivable on the conversion of this Note
after the consummation of such Fundamental Change or transfer or the effective
date of dissolution following any such transfer, as the case may be, and shall
be binding upon the issuer of any other securities, including, in the case of
any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Note as provided in Section 2.1(d)(E). In
the event this Note does not continue in full force and effect after the
consummation of the transaction described in this Article II, then only in such
event will the Company's securities and property (including cash, where
applicable) receivable by the Holder of this Note be delivered to the Trustee as
contemplated by Section 2.1(d)(B).


 D.Share Issuance.  If at any time this Note is outstanding the Company shall
offer, issue or agree to issue any common stock or securities convertible into
or exercisable for shares of common stock (or modify any of the foregoing which
may be outstanding) to any person or entity at a price per share or conversion
or exercise price per share which shall be less than the then applicable
Conversion Price, without the consent of all the Holders of this Note, except
with respect to Excepted Issuances, then the Company shall issue, for each such
occasion, additional shares of Common Stock to each Holder so that the average
per share purchase price of the shares of Common Stock issued to the Holder (of
only the Conversion Shares still owned by the Holder) is equal to such other
lower price per share and the Conversion Price shall automatically be reduced to
such other lower price per share.  For the purposes hereof, "Excepted Issuances"
means any offer, issuance or agreement to issue any common stock or securities
convertible into or exercisable for shares of common stock (or modify any of the
foregoing which may be outstanding) in connection with (i) full or partial
consideration in connection with a strategic merger, consolidation or purchase
of substantially all of the securities or assets of the corporation or other
entity, (ii) the Company's issuance of
 
3

--------------------------------------------------------------------------------

securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital, (iii) the Company's issuance of Common Stock or the issuance or grants
of options to purchase Common Stock pursuant to the Company's stock option plans
and employee stock purchase plans up to a maximum of 10% of the outstanding
share capital on a fully diluted basis at the time of such issuance or grant,
(iv) the conversion of any of the Notes, and (v) the payment of any interest on
the Notes in Conversion Shares (any such instance, an "Excepted Issuances"). 
The delivery to the Holder of the additional shares of Common Stock shall be not
later than the effective date of the transaction giving rise to the requirement
to issue additional shares of Common Stock.  For purposes of the issuance and
adjustment described in this paragraph, the issuance of any security of the
Company (including without limitation other convertible debentures) carrying the
right to convert such security into shares of Common Stock or of any warrant,
right or option to purchase Common Stock shall result in the issuance of the
additional shares of Common Stock upon the issuance of such convertible
security, warrant, right or option and again at any time upon any subsequent
issuances of shares of Common Stock upon exercise of such conversion or purchase
rights if such issuance is at a price lower than the Conversion Price in effect
upon such issuance.  The rights of the Holder set forth in this Section 2.1
(d)(D) are in addition to any other rights the Holder has pursuant to any other
agreement referred to or entered into in connection herewith.


 E. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) subject to Section 1.5 hereof, combine its outstanding
shares of the Common Stock into a smaller number of shares of the Common Stock,
then, in each such event, the Conversion Price shall, simultaneously with the
happening of such event, be adjusted by multiplying the then Conversion Price by
a fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such event and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
event, and the product so obtained shall thereafter be the Conversion Price then
in effect. The Conversion Price, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described herein in
this Section 2.1(d)(E). The number of Conversion Shares that the Holder of this
Note shall thereafter, on the conversion hereof as provided in Article II, be
entitled to receive shall be adjusted to a number determined by multiplying the
number of Conversion Shares that would otherwise (but for the provisions of this
Section 2.1(d)(E)) be issuable on such conversion by a fraction of which (a) the
numerator is the Conversion Price that would otherwise (but for the provisions
of this Section 2.1(d)(E)) be in effect, and (b) the denominator is the
Conversion Price in effect on the date of such conversion.


 F. Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
conversion of the Notes, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Note and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Conversion
Price and the number of Conversion Shares to be received upon conversion of this
Note, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Note. The Company will forthwith mail
a copy of each such certificate to the Holder of the Note and any transfer agent
of the Company.
4

--------------------------------------------------------------------------------



G.                Delay in Clearing. The Company shall issue shares to the
Holder as set forth in 2.1(b) ("Initial Conversion Price"). However if the
conversion price for the common stock on the Clearing Date (defined below) is
lower than the Initial Conversion Price, then the Initial Conversion Price shall
be adjusted such that the difference shall be taken based on the Clearing Date,
and the Company shall issue additional shares to Purchaser to reflect such
adjusted Conversion Price, with such additional issuance being subject to the
limitation on conversion as set forth in 2.11, below.  For purposes of this
Agreement, the Clearing Date shall be on the date in which the conversion shares
are deposited into the Purchaser's brokerage account and Purchaser's broker has
confirmed with Purchaser the Purchaser may execute trades of the conversion
shares. The Holder shall represent and warrant that the shares were promptly
tendered to the Holder's broker and that the delay is not the result of the
Holder failing to provide the Broker or Clearing Firm with appropriate
documentation to clear such shares including but not limited to this Note.


2.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof. Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall be
issued by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.


2.3 Intentionally Left Blank.




 2.4                 Intentionally Left Blank.


 2.5              Conversion of Note.


(a) Upon the conversion of this Note or part thereof, the Company shall, at its
own cost and expense, take all necessary action, including obtaining and
delivering, an opinion of counsel to assure that the Company's transfer agent
shall issue stock certificates in the name of Holder (or its nominee) or such
other persons as designated by Holder and in such denominations to be specified
at conversion representing the number of Conversion Shares issuable upon such
conversion. The Company warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Company's
Common Stock and that, unless waived by the Holder,should the Company's shares
be publicly traded and quoted,  the Conversion Shares will be free-trading, and
freely transferable, and will not contain a legend restricting the resale or
transferability of the Conversion Shares provided the Conversion Shares are
being sold pursuant to an effective registration statement covering the
Conversion Shares or are otherwise exempt from registration.


(b) Holder will give notice of its decision to exercise its right to convert
this Note or part thereof by delivering an executed and completed Notice of
Conversion (a form of which is attached as Exhibit A to the Note) to the Company
via, email, or overnight courier or otherwise pursuant to Section 4.2 of this
Note. The Holder will not be required to surrender this Note until this Note has
been fully converted or satisfied, with each date on which a Notice of
Conversion is delivered to the Company in accordance with the provisions hereof
shall be deemed a Conversion Date (as defined above). The Company will itself or
cause the Company's transfer agent to transmit the Company's Common Stock
certificates representing the Conversion Shares issuable upon conversion of this
Note to the Holder via express courier for receipt by such Subscriber on or
before the Delivery Date (as defined above). In the event the Conversion Shares
are electronically transferable, then delivery of the Conversion Shares must be
made by electronic transfer provided request for such electronic transfer has
been made by the Subscriber and the Holder has complied with all applicable
securities laws in connection with the sale of the Common Stock, including,
without limitation, the prospectus delivery requirements.


(c) Nothing contained herein or in any document referred to herein or delivered
in connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.


2.6 Intentionally Left Blank.
5

--------------------------------------------------------------------------------



2.7 Optional Redemption.


(a) For six months from the date hereof, the Borrower will have the option of
prepaying the outstanding principal amount of this Note ("Optional Redemption"),
in whole or in part, together with interest accrued thereon, by paying to the
Holder a sum of money equal to one hundred twenty-five percent (125%) of the
Principal amount to be redeemed, together with accrued but unpaid interest
thereon and interest that will accrue until the actual repayment date and any
and all other sums due, accrued or payable to the Holder arising under the
Note(the "Redemption Amount") on the day written notice of redemption (the
"Notice of Redemption") is given to the Holder. The Notice of Redemption shall
specify the date for such Optional Redemption (the "Redemption Payment Date"),
which date shall be not less than five (5) business days after the date of the
Notice of Redemption (the "Redemption Period"). A Notice of Redemption shall not
be effective with respect to any portion of this Note for which the Holder has a
pending election to convert, or for Conversion Notices given by the Holder prior
to the Redemption Payment Date. On the Redemption Payment Date, the Redemption
Amount shall be paid in good funds to the Holder. In the event the Borrower
fails to pay the Redemption Amount on the Redemption Payment Date as set forth
herein, then (i) such Notice of Redemption will be null and void, (ii) Borrower
will have no further right to deliver another Notice of Redemption, and (iii)
Borrower's failure may be deemed by Holder to be a non-curable Event of Default.


2.8 Reservation. During the period the conversion right exists, Borrower will
reserve and instruct its Transfer Agent to reserve from its authorized and
unissued Common Stock a number of shares of Common Stock equal to 150% of the
amount of Common Stock issuable upon the full conversion of this Note. Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. Borrower agrees that its issuance of this Note
shall constitute full authority to its officers, agents, and transfer agents who
are charged with the duty of executing and issuing stock certificates to execute
and issue the necessary certificates for shares of Common Stock upon the
conversion of this Note.


2.9 Maximum Conversion
(a) Notwithstanding anything to the contrary contained herein, if the Company is
a reporting issuer or becomes a reporting issuer subject to the reporting
requiremenst of the Securities Exchange Act of 1934, the number of Conversion
Shares that may be acquired by the Holder upon conversion of this Note (or
otherwise in respect hereof) shall be limited to the extent necessary to ensure
that, following such conversion (or other issuance), the total number of shares
of Common Stock then beneficially owned by such Holder and its affiliates and
any other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder's for purposes of Section 13(d) of the 1934 Act, does not exceed
9.999% of the total number of issued and outstanding shares of Common Stock
(including for such purpose the shares of Common Stock issuable upon such
conversion). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder. By written notice to the Company, a Subscriber may waive
the provisions of this Section 2.9(a) as to itself but any such waiver will not
be effective until the 61st day after delivery thereof and such waiver shall
have no effect on any other Holder.


(b) Notwithstanding anything to the contrary contained herein, if the Company at
the time of conversion is not a reporting issuer subject to the reporting
requirements of the Securies Exchange Act of 1934, the number of Conversion
Shares that may be acquired by the Holder upon conversion of this Note (or
otherwise in respect hereof) shall be limited to the extent necessary to ensure
that, following such conversion (or other issuance), the total number of shares
of Common Stock then beneficially owned by such Holder and its affiliates and
any other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder's for purposes of Section 13(d) of the 1934 Act, does not exceed
9.999% of the total number of issued and outstanding shares of Common Stock
(including for such purpose the shares of Common Stock issuable upon such
conversion). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder. This provision may not be waived.


2.10 Short sales.  The Holder shall not sell short the common shares of the
Company without first having sent a conversion request to the Company or having
such shares available to cover such short sale prior to entering into such short
sale.
6

--------------------------------------------------------------------------------



ARTICLE III
EVENTS OF DEFAULT


An "Event of  Default,"  wherever  used  herein, means any one of the following
events  (whatever  the reason and  whether it shall be voluntary  or involuntary
or effected by operation of law or pursuant to any judgment,  decree or order of
any court, or any order, rule or regulation of any administrative or
governmental body):


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
Principal, Interest or other sum due under this Note when due.


3.2 Breach of Covenant. The Borrower breaches any other covenant or other term
or condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of ten (10) business days after written notice to
the Borrower from the Holder.


3.3 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein, or in any agreement, statement or certificate given in
writing pursuant hereto or in connection therewith shall be false or misleading
in any material respect as of the date made and the Closing Date.


3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.


3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $10,000, and shall remain unvacated, unbonded or unstayed for a period
of thirty (30) days.


3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within thirty (30) days of initiation.


3.7 Non-Payment.  A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $10,000 for more than forty-five (45)
days after the due date.


3.8 Stop Trade. An SEC or judicial stop trade order or principal market trading
suspension that lasts for five or more consecutive trading days.


3.9 Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
timely deliver Common Stock to the Holder pursuant to and in the time required
by this Note.


 3.10 Failure to Maintain Current Public Information. Once the Company's stock
has been publicly traded or publicly quoted, the Company's failure to maintain
current public information as defined in Rule 144 of the Securities Act of 1933,


3.11 Reverse Splits.  The Borrower effectuates a reverse split of its Common
Stock without the prior written consent of the Holder.
7

--------------------------------------------------------------------------------



3.12 Reservation Default.  Failure by the Borrower to have reserve for issuance
upon conversion of the Note the amount of Common stock as set forth in this
Note.


3.13 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties.


3.14 Change in Control. A change in control of the Company without at least
seven (7) days prior written notice to Holder. A change in control shall mean
that more than 30% of the shares of common stock are consolidated in one person
or entity so that the person or entity (other than any one or more of the
Holders) may control the election of the board of directors or the passage of a
proposal that would normally require a shareholder vote without such shareholder
vote and that such person or entity was not a holder of shares of the Company at
the date of execution hereof.


 3.15 Asset Sales.  Any instance, undertaken without written consent  of the
Holder, whereby the Company or any of its subsidiaries, sells, transfers, leases
or otherwise disposes (including pursuant to a merger) of all or substantially
all of the Company's assets, including any asset constituting an equity interest
in any other person, except sales, transfers, leases and other dispositions of
inventory, used, obsolete or surplus equipment or other property, in each case
in the ordinary course of the Company's business and consistent with past
practice.


 3.16 Delisting.  Delisting of the Common Stock from the market, including OTC
Markets or the Over-the-Counter Bulletin Board, on which the Common Stock is
then listed or quoted for trading.


 During the time that any portion of this Note is outstanding,  if any Event of
Default has occurred,  the remaining principal amount of this Note, together
with interest and other amounts owing in respect   hereof,  to the date of 
acceleration  shall become, at the  Holder's  election,  immediately  due and
payable in cash,  provided  however,  the Holder may request  (but shall have no
obligation  to request)  payment of such amounts in Common Stock of the
Borrower. In addition to any other remedies, the Holder shall have the right
(but not the obligation) to convert this Note at any time after (x) an Event of
Default or (y) the Maturity Date at the Conversion Price then in- effect. The
Holder need not provide and the Borrower hereby waives any  presentment, 
demand,  protest or other notice of any kind, and the Holder may immediately and
without  expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by Holder at any time prior to
payment hereunder. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.  Upon an Event of
Default, notwithstanding any other provision of this Note, the Holder shall have
no obligation to comply with or adhere to any limitations, if any, on the
conversion of this Note or the sale of the Conversion Shares, Shares or Other
Securities.


ARTICLE IV
MISCELLANEOUS


4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
8

--------------------------------------------------------------------------------



 4.2Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid that
provides proof of delivery, or (iv) transmitted by hand delivery, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The
addresses for such communications shall be: (i) if to the Borrower to: Qrons
Inc., 1900 Purdy Avenue,#1907, Miami Beach Florida 33139, and (ii) if to the
Holder, to CubeSquare LLC, 1900 Purdy Avenue,#1907, Miami Beach Florida 33139.


4.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees and expenses.


4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of  Wyoming. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in the state of Florida located in Dade County, Florida. Both parties
and the individual signing this Agreement on behalf of the Borrower agree to
submit to the jurisdiction of such courts. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs.


4.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


4.8 Waiver of Jury Trial.  THE PARTIES HEREBY  KNOWINGLY,  VOLUNTARILY AND 
INTENTIONALLY WAIVE  THE  RIGHT  ANY OF THEM  MAY HAVE TO A TRIAL  BY JURY IN 
RESPECT  OF ANY LITIGATION  BASED  HEREON OR ARISING OUT OF,  UNDER OR IN 
CONNECTION  WITH THIS AGREEMENT  OR ANY  TRANSACTION  DOCUMENT  OR ANY  COURSE
OF  CONDUCT,  COURSE OF DEALING,  STATEMENTS  (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY.  THIS PROVISION  IS  A  MATERIAL  INDUCEMENT  FOR  THE 
PARTIES'  ACCEPTANCE  OF  THIS AGREEMENT.
9

--------------------------------------------------------------------------------



 4.9 Redemption. This Note may not be redeemed or paid without the consent of
the Holder except as described in this Note.


 4.10              Shareholder Status. The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this Note.
However, the Holder will have all the rights of a shareholder of the Borrower
with respect to the shares of Common Stock to be received by Holder after
delivery by the Holder of a Conversion Notice to the Borrower.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 27th  day of  September, 2017.


QRONS  INC.






By:/s/ Jonah Meer
Name: Jonah Meer
Title: CEO


11

--------------------------------------------------------------------------------

 
Exhibit A


NOTICE OF CONVERSION
(To be executed by the Holder in order to convert the Note originally issued
September _, 2016)


TO:


The undersigned hereby irrevocably elects to convert $_________________ of
the  principal  amount of the above  Note  into  Shares of Common  Stock of
BioLabMart Inc.,  according to the conditions  stated therein,  as of the
Conversion Date written below.


Conversion
Date:                                                   ______________________________________


Applicable Conversion
Price:                               ______________________________________


Signature:                                                                ______________________________________


Name:                                                                    
  ______________________________________


Address:                                                                 
______________________________________


Amount to be converted:                                   
$_____________________________________


Amount of Note unconverted:                         
 $_____________________________________


Conversion Price per share:                            
  $_____________________________________


Number of  shares to be
issued:                          ______________________________________


Amount of Interest
Converted:                            $_____________________________________


Conversion Price per share:                              
   $_____________________________________


Number of  shares of to be
issued:                        ______________________________________
 
Please  issue  the  shares  of  to:                             ______________________________________


Issue
to:                                                                      ______________________________________


Authorized
Signature:                                             ______________________________________


Name:                                                                        
______________________________________


Title:                                                                         
______________________________________


Phone
Number:                                                        ______________________________________


Broker DTC Participant
Code:                               ______________________________________


Account
Number:                                                    ______________________________________


12